DETAILED CORRESPONDENCE
Response to Amendments
Applicant’s amendments to the Claims 1-6 and 8-12 are sufficient to overcome the 112 rejections from the previous action.
Claims 1-6, 8-12 and 21-22 are pending, with Claim 7 previously canceled, and Claims 13-20 previously withdrawn. 

Response to Arguments
Applicant’s arguments, see page 9 lines 11-16, filed 04/11/2022, with respect to the rejection(s) of claim(s) 1-6, 8-12 and 21-22 under Jimenez et al., (US 2011/0160702) have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of Kauphusman et al., (US 2012/0130218).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8-11 and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Kauphusman et al., (US 2012/0130218) in view of Jimenez et al., (US 2011/0160702).
Regarding Claim 1, Kauphusman teaches a catheter (Fig. 1, (10)), comprising: 
an inner layer (Fig. 2, (28, 30)) forming a main lumen (Fig. 2, (24)); 
an outer layer (Fig. 2, (26)) formed on the inner layer (as seen in Fig. 2, wherein (26) is formed on (24)); 
a reinforcing wire layer (Fig. 2, (36)) formed in the outer layer (as seen in Fig. 2, wherein (36) is formed in the outer layer); 
a sub-tube (Fig. 2, (38)) embedded in the outer layer (26), such that the sub-tube (38) has a secondary lumen (Fig. 2, annotated, (38*)) having a diameter smaller than a diameter of the main lumen (as seen in Fig. 2, wherein the diameter of (38*) and (38) are smaller than the diameter of (24)); and 

    PNG
    media_image1.png
    198
    226
    media_image1.png
    Greyscale

an operating line (Fig. 2, (58)) movably inserted into the secondary lumen of the sub-tube (38).
While Kauphusman teaches a reinforcing wire layer, Kauphusman is silent to the reinforcing wire layer being wound on the inner layer. Kauphusman also doesn’t explicitly teach a plurality of markers positioned around the reinforcing wire layer and comprising a radiopaque metallic material such that the plurality of markers is formed in the outer layer and includes a first marker having a ring shape, and a second marker having a ring shape and positioned closer to a proximal side than the first marker; the sub-tube positioned outside the second marker; the operating line has a tip end connected to the first marker of the plurality of markers; wherein the reinforcing wire layer is formed in a portion of the outer layer beneath the first marker and the second marker, and the outer layer has a non-forming region formed between the first marker and the second marker such that the reinforcing wire layer is not formed in the non-forming region and that a flexural rigidity of the non-forming region is less than a flexural rigidity of a region of the outer layer in which the reinforcing wire layer is formed.
In related prior art, Jimenez teaches a catheter (Fig. 1, (10)) with an inner layer (Fig. 4, (24) forming a main lumen, an outer layer (Fig. 4, (26, 28)) formed on the inner layer, a reinforcing wire layer (Fig. 4, (28) or Fig. 5, (38)) formed in the outer layer, wound on the inner layer (24).
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date to modify the reinforcing wire layer of Kauphusman, to be wound on the inner layer, as taught by Jimenez, for the motivation of reinforcing the inner tube to better facilitate deployment of embolic agents or coils to the blood vessels in the patient (Jimenez [0028]).
Jimenez further teaches a plurality of markers (Fig. 7, (90, 92)) positioned around the reinforcing wire layer (as seen in Fig. 7) and comprising a radiopaque metallic material ([0038] wherein the reinforcing wire layer is made of platinum and/or tungsten, both of which are radiopaque metallic materials) such that the plurality of markers (90, 92) is formed in the outer layer (26, 28) and includes a first marker (Fig. 7, (92)) having a ring shape (seen in Fig. 7), and a second marker (Fig. 7, (90)) having a ring shape (seen in Fig. 7) and positioned closer to a proximal side than the first marker (seen in Fig. 7, where (90) is more proximal than (92) relative to the distal end of the device); the sub-tube (Fig. 7, (36)) positioned outside the second marker (seen in Fig. 7, where sub-tube (36) is cylindrical, therefore has a lumen and is positioned outside (90)). Jimenez also teaches the operating line (Fig. 7, (64)) has a tip end connected to the first marker of the plurality of markers (Fig. 7, where (92) is connected to the (distal) tip end of (64)); wherein the reinforcing wire layer (28) is formed in a portion of the outer layer (26, 28) beneath the first marker (92) and the second marker (90), and the outer layer has a non-forming region (seen in Fig. 7, annotated, (62*)) formed between the first marker and the second marker such that the reinforcing wire layer is not formed in the non-forming region and that a flexural rigidity of the non-forming region is less than a flexural rigidity of a region of the outer layer in which the reinforcing wire layer is formed (in annotated Fig. 7, wherein (62*) is located outside the reinforcing wire layer (28), therefore (28) is not formed within (62*)).

    PNG
    media_image2.png
    145
    510
    media_image2.png
    Greyscale

It would have been obvious to one of ordinary skill in the art, prior to the effective filing date to modify the outer layer of Kauphusman and Jimenez, to include a plurality of ring-shaped, radiopaque markers positioned around the reinforcing wire layer, where the sub-tube is positioned outside the second marker and the operating line has a tip end connected to the first marker, and wherein the reinforcing wire layer is formed in a portion of the outer layer beneath the first and second markers, and that outer layer has a non-forming region containing the first and second markers such that the reinforcing wire layer is not formed in the non-forming region and that a flexural rigidity of the non-forming region is less than a flexural rigidity of a region of the outer layer in which the reinforcing wire layer is formed; all as taught by Jimenez, for the motivation of enhancing radiographic registration of the catheter (Jimenez [0036]) which aligns with Kauphusman [0043]’s teaching of providing a visualization system for mapping the catheter location and detecting the location and position of portions of the catheter (like the electrodes (14)).

Regarding Claim 2, Kauphusman and Jimenez teaches the modified catheter according to claim 1, but doesn’t explicitly teach further comprising: a holding wire which collectively winds the reinforcing wire layer and the second marker, wherein the second marker is positioned in a layer beneath the holding wire.
In related prior art, Jimenez teaches a holding wire (seen in Fig. 7, wherein the holding wire is (82, 78)) which collectively winds the reinforcing wire layer (Fig. 5, wherein (28 and 38) are comparable), the first marker (Fig. 7, (92)), and the second marker (Fig. 7, (90)), wherein the second marker (90) is positioned in a layer beneath the holding wire (seen in Fig. 7, wherein the second marker (94)’s wire (84) is located beneath (82, 78)).
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date to modify the reinforcing wire layer of Kauphusman and Jimenez, to include a holding wire collectively winding the reinforcing wire layer such that the first and second markers are located beneath the holding wire; all as taught by Jimenez, for the motivation of providing a second reinforcing jacket on the catheter and additionally enhancing radiographic registration of radiopaque markers (Jimenez [0036]).

Regarding Claim 3, Kauphusman and Jimenez teaches the modified catheter according to claim 2, wherein the holding wire (Jimenez (82, 78)) is a coil formed by winding a plurality of strands multiple turns (Jimenez Fig. 7, wherein (78 and 82) are coils formed by winding multiple strands via multiple turns).

Regarding Claim 4, Kauphusman and Jimenez teaches the modified catheter according to claim 1, wherein the reinforcing wire layer is a mesh layer. While Kauphusman teaches the reinforcing wire layer is braided, Kauphusman doesn’t explicitly teach the braided pattern is a mesh. 
Jimenez teaches, in Figs 5 and 7, that reinforcing wire layer (28) creates a cross-hatch pattern, therefore is a “mesh” layer.
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date to modify the reinforcing wire layer of Kauphusman, to be a “mesh” layer, as taught by Jimenez, for the motivation of having both a distal and proximal reinforcing jacket comprised of dual layers of coiled (crisscrossing or “mesh” style) wire which is a single layer (Jimenez [0029]), therefore maintains a design with a smaller overall diameter.

Regarding Claim 5, Kauphusman and Jimenez teaches the modified catheter according to claim 4, wherein the reinforcing wire layer (Jimenez Fig. 5, wherein (28), being comparable to (38), forms a plurality of mesh layers via the helical winding of various wires 48, 50, and 38, all creating a cross-hatching of “mesh” layers) is a plurality of mesh layers formed at the same layer level (seen in Jimenez Fig. 5) in front and back of the non-forming region (seen in Jimenez Fig. 7, wherein cross-hatching layers are seen formed before (84) and after (84) of the markers and thus the non-forming region formed by the markers).

Regarding Claim 6, Kauphusman and Jimenez teaches the modified catheter according to claim 1, wherein the first marker (Jimenez (92)) has a same outer diameter as the second marker (Jimenez (90)), and the first marker (92) and the second marker (90) are positioned at a same height in a radial direction of the catheter (seen in Jimenez Fig. 7, wherein in the radial direction, both (90) and (92) are the same height).

Regarding Claim 8, Kauphusman and Jimenez teaches the modified catheter according to claim 1, wherein the outer layer is formed of a same type of material (Kauphusman [0039], wherein the whole of the outer layer (26) is formed of a polymeric material).

Regarding Claim 9, Kauphusman and Jimenez teaches the modified catheter according to claim 1, wherein the outer layer has a uniform thickness (seen in Kauphusman Fig. 2, wherein (26) has a uniform thickness).

Regarding Claim 10, Kauphusman and Jimenez teaches the modified catheter according to claim 2, wherein each of the reinforcing wire layer and the holding wire comprises a metallic material (Jimenez [0036] wherein the layers are formed of materials which can include metals like platinum or tungsten).

Regarding Claim 11, Kauphusman and Jimenez teaches the modified catheter according to claim 1, wherein the sub-tube comprises a thermoplastic polymer (Kauphusman [0037], wherein the sub-tube is made of PTFE, which is a thermoplastic polymer).

Regarding Claim 21, Kauphusman teaches a catheter (Fig. 1, (10)), comprising: 
an inner layer (Fig. 2, (28, 30)) forming a main lumen (Fig. 2, (24)); 
an outer layer (Fig. 2, (26)) formed on the inner layer (as seen in Fig. 2, wherein (26) is formed on (24)); 
a reinforcing wire layer (Fig. 2, (36)) formed in the outer layer (as seen in Fig. 2, wherein (36) is formed in the outer layer). 
Kauphusman doesn’t explicitly teach the reinforcing wire layer wound on the inner layer, nor teaches a plurality of markers positioned around the reinforcing wire layer and comprising a radiopaque metallic material such that the plurality of markers is formed in the outer layer and includes a first marker having a ring shape, and a second marker having a ring shape and positioned closer to a proximal side than the first marker, wherein the reinforcing wire layer is formed in a portion of the outer layer beneath the second marker, the outer layer has a non-forming region between the first marker and the second marker such that the reinforcing wire layer is not formed in the non-forming region and that a flexural rigidity of the non-forming region is less than a flexural rigidity of a region of the outer layer in which the reinforcing wire layer is formed, and the plurality of markers is formed such that the first marker and the second marker have a same outer diameter and are positioned at a same height in a radial direction of the catheter.
In related prior art, Jimenez teaches a catheter (Fig. 1, (10)) with an inner layer (Fig. 4, (24) forming a main lumen, an outer layer (Fig. 4, (26, 28)) formed on the inner layer, a reinforcing wire layer (Fig. 4, (28) or Fig. 5, (38)) formed in the outer layer, wound on the inner layer (24).
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date to modify the reinforcing wire layer of Kauphusman, to be wound on the inner layer, as taught by Jimenez, for the motivation of reinforcing the inner tube to better facilitate deployment of embolic agents or coils to the blood vessels in the patient (Jimenez [0028]).
Jimenez further teaches a plurality of markers (Fig. 7, (90, 92)) positioned around the reinforcing wire layer (as seen in Fig. 7) and comprising a radiopaque metallic material ([0038] wherein the reinforcing wire layer is made of platinum and/or tungsten, both of which are radiopaque metallic materials) such that the plurality of markers (90, 92) is formed in the outer layer (26, 28) and includes a first marker (Fig. 7, (92)) having a ring shape (seen in Fig. 7), and a second marker (Fig. 7, (90)) having a ring shape (seen in Fig. 7) and positioned closer to a proximal side than the first marker (seen in Fig. 7, where (90) is more proximal than (92) relative to the distal end of the device); the sub-tube (Fig. 7, (36)) positioned outside the second marker (seen in Fig. 7, where sub-tube (36) is cylindrical, therefore has a lumen and is positioned outside (90)). Jimenez also teaches the operating line (Fig. 7, (64)) has a tip end connected to the first marker of the plurality of markers (Fig. 7, where (92) is connected to the (distal) tip end of (64)); wherein the reinforcing wire layer (28) is formed in a portion of the outer layer (26, 28) beneath the first marker (92) and the second marker (90), and the outer layer has a non-forming region (seen in Fig. 7, annotated, (62*)) formed between the first marker and the second marker such that the reinforcing wire layer is not formed in the non-forming region and that a flexural rigidity of the non-forming region is less than a flexural rigidity of a region of the outer layer in which the reinforcing wire layer is formed (in annotated Fig. 7, wherein (62*) is located outside the reinforcing wire layer (28), therefore (28) is not formed within (62*)).

    PNG
    media_image2.png
    145
    510
    media_image2.png
    Greyscale

It would have been obvious to one of ordinary skill in the art, prior to the effective filing date to modify the outer layer of Kauphusman and Jimenez, to include a plurality of ring-shaped, radiopaque markers positioned around the reinforcing wire layer, where the sub-tube is positioned outside the second marker and the operating line has a tip end connected to the first marker, and wherein the reinforcing wire layer is formed in a portion of the outer layer beneath the first and second markers, and that outer layer has a non-forming region containing the first and second markers such that the reinforcing wire layer is not formed in the non-forming region and that a flexural rigidity of the non-forming region is less than a flexural rigidity of a region of the outer layer in which the reinforcing wire layer is formed; all as taught by Jimenez, for the motivation of enhancing radiographic registration of the catheter (Jimenez [0036]) which aligns with Kauphusman [0043]’s teaching of providing a visualization system for mapping the catheter location and detecting the location and position of portions of the catheter (like the electrodes (14)).

Regarding Claim 22, Kauphusman teaches a catheter (Fig. 1, (10)), comprising: 
an inner layer (Fig. 2, (28, 30)) forming a main lumen (Fig. 2, (24)); 
an outer layer (Fig. 2, (26)) formed on the inner layer (as seen in Fig. 2, wherein (26) is formed on (24)); 
a reinforcing wire layer (Fig. 2, (36)) formed in the outer layer (as seen in Fig. 2, wherein (36) is formed in the outer layer). 
Kauphusman doesn’t explicitly teach the reinforcing wire layer wound on the inner layer, nor teaches a plurality of markers positioned around the reinforcing wire layer and comprising a radiopaque metallic material such that the plurality of markers is formed in the outer layer and includes a first marker having a ring shape, and a second marker having a ring shape and positioned closer to a proximal side than the first marker, wherein the reinforcing wire layer is formed in a portion of the outer layer beneath the second marker, the outer layer has a non-forming region between the first marker and the second marker such that the reinforcing wire layer is not formed in the non-forming region and that a flexural rigidity of the non-forming region is less than a flexural rigidity of a region of the outer layer in which the reinforcing wire layer is formed, and the plurality of markers is formed such that the first marker and the second marker have a same outer diameter and are positioned at a same height in a radial direction of the catheter.
In related prior art, Jimenez teaches a catheter (Fig. 1, (10)) with an inner layer (Fig. 4, (24) forming a main lumen, an outer layer (Fig. 4, (26, 28)) formed on the inner layer, a reinforcing wire layer (Fig. 4, (28) or Fig. 5, (38)) formed in the outer layer, wound on the inner layer (24).
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date to modify the reinforcing wire layer of Kauphusman, to be wound on the inner layer, as taught by Jimenez, for the motivation of reinforcing the inner tube to better facilitate deployment of embolic agents or coils to the blood vessels in the patient (Jimenez [0028]).
Jimenez further teaches a plurality of markers (Fig. 7, (90, 92)) positioned around the reinforcing wire layer (as seen in Fig. 7) and comprising a radiopaque metallic material ([0038] wherein the reinforcing wire layer is made of platinum and/or tungsten, both of which are radiopaque metallic materials) such that the plurality of markers (90, 92) is formed in the outer layer (26, 28) and includes a first marker (Fig. 7, (92)) having a ring shape (seen in Fig. 7), and a second marker (Fig. 7, (90)) having a ring shape (seen in Fig. 7) and positioned closer to a proximal side than the first marker (seen in Fig. 7, where (90) is more proximal than (92) relative to the distal end of the device); the sub-tube (Fig. 7, (36)) positioned outside the second marker (seen in Fig. 7, where sub-tube (36) is cylindrical, therefore has a lumen and is positioned outside (90)). Jimenez also teaches the operating line (Fig. 7, (64)) has a tip end connected to the first marker of the plurality of markers (Fig. 7, where (92) is connected to the (distal) tip end of (64)); wherein the reinforcing wire layer (28) is formed in a portion of the outer layer (26, 28) beneath the first marker (92) and the second marker (90), and the outer layer has a non-forming region (seen in Fig. 7, annotated, (62*)) formed between the first marker and the second marker such that the reinforcing wire layer is not formed in the non-forming region and that a flexural rigidity of the non-forming region is less than a flexural rigidity of a region of the outer layer in which the reinforcing wire layer is formed (in annotated Fig. 7, wherein (62*) is located outside the reinforcing wire layer (28), therefore (28) is not formed within (62*)).

    PNG
    media_image2.png
    145
    510
    media_image2.png
    Greyscale

It would have been obvious to one of ordinary skill in the art, prior to the effective filing date to modify the outer layer of Kauphusman and Jimenez, to include a plurality of ring-shaped, radiopaque markers positioned around the reinforcing wire layer, where the sub-tube is positioned outside the second marker and the operating line has a tip end connected to the first marker, and wherein the reinforcing wire layer is formed in a portion of the outer layer beneath the first and second markers, and that outer layer has a non-forming region containing the first and second markers such that the reinforcing wire layer is not formed in the non-forming region and that a flexural rigidity of the non-forming region is less than a flexural rigidity of a region of the outer layer in which the reinforcing wire layer is formed; all as taught by Jimenez, for the motivation of enhancing radiographic registration of the catheter (Jimenez [0036]) which aligns with Kauphusman [0043]’s teaching of providing a visualization system for mapping the catheter location and detecting the location and position of portions of the catheter (like the electrodes (14)).
Kauphusman and Jimenez doesn’t explicitly teach a holding wire which collectively winds the reinforcing wire layer and the second marker such that the second marker is positioned in a layer beneath the holding wire.
In related prior art, Jimenez teaches a holding wire (seen in Fig. 7, wherein the holding wire is (82, 78)) which collectively winds the reinforcing wire layer (Fig. 5, wherein (28 and 38) are comparable), the first marker (Fig. 7, (92)), and the second marker (Fig. 7, (90)), wherein the second marker (90) is positioned in a layer beneath the holding wire (seen in Fig. 7, wherein the second marker (94)’s wire (84) is located beneath (82, 78)).
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date to modify the reinforcing wire layer of Kauphusman and Jimenez, to include a holding wire collectively winding the reinforcing wire layer such that the first and second markers are located beneath the holding wire; all as taught by Jimenez, for the motivation of providing a second reinforcing jacket on the catheter and additionally enhancing radiographic registration of radiopaque markers (Jimenez [0036]).
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Kauphusman et al., (US 2012/0130218) in view of Jimenez et al., (US 2011/0160702), as applied to Claim 1 above, and further in view of Yamaguchi et al., (US 2016/0001040).
Regarding Claim 12, Kauphusman and Jimenez teaches the modified catheter according to claim 1, and while Kauphusman and Jimenez teaches a holding wire (Jimenez Fig. 7, (82, 78)) which collectively winds the reinforcing wire layer and the second marker, wherein the second marker is positioned in a layer beneath the holding wire, the combination doesn’t explicitly teach the holding wire is in contact with an outside surface of the sub-tube at a position opposite to an axis of the main lumen.
In related prior art, Yamaguchi teaches a catheter having a holding wire (Yamaguchi Fig. 2, (70) and detailed in [0030]) which collectively winds the reinforcing wire layer, and the holding wire is in contact with an outside surface of the sub-tube at a position opposite to an axis of the main lumen (Yamaguchi [0038]).
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date to modify the holding wire of Kauphusman and Jimenez, to be in contact with an outside surface of the sub-tube at a position opposite to an axis of the main lumen, as taught by Yamaguchi, for the motivation of allowing the sub-tube to be held in place and prevent it from becoming displaced in the circumferential direction and improving device integrity (Yamaguchi [0070]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIDAH HUSSAIN whose telephone number is (571)272-8612.  The examiner can normally be reached on M-Th 7:00-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571) 272-3383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/N.H./Examiner, Art Unit 3783                                                                                                                                                                                                        /BHISMA MEHTA/Supervisory Patent Examiner, Art Unit 3783